      Case 1:17-cv-07899-BCM Document 43 Filed 04/09/19 Page 1 of 6
                                           USDCSDNY
                                           DOCUMENT
UNITED STATES DISTRICT COURT               ELECTRO NI CALLY FILED
SOUTHERN DISTRICT OF NEW YORK              DOC#:-----,-----
 RAFAEL GARCIA VASQUEZ,                    DATE FILED: Lf/ ~ / J~

                Plaintiff,
                                                         l 7-CV-7899 (BCM)
        -against-
                                                         ORDER
 LA ROLA RESTAURANT, INC . and
 ROLANDO FELIZ,

                Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed the parties' joint letter dated February 27, 2019 (Dkt.

No . 41), seeking approval of their proposed Settlement Agreement and Release (Agreement) (Dkt.

No. 41-1) pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The

Agreement was reached after the parties participated in a series of settlement conferences before

me. On March 14, 2019, the parties consented to my jurisdiction for all purposes pursuant to 28

U.S.C . § 636(c). (Dkt. No. 42.) For the reasons that follow, the Agreement will be approved and

this action will be dismissed.

                                        Settlement Terms

       The Agreement requires defendants La Rola Restaurant, Inc. (La Rola) and Rolando Feliz

to pay $18 ,000 to plaintiff Rafael Garcia Vasquez in in full settlement of plaintiffs wage and hour

claims, all brought pursuant to the Fair Labor Standards Act (FLSA) and the New York Labor Law

(NYLL). Ag. ~ 1. Plaintiffs claims all arise out of his work as a cook at defendants' restaurant,

known as "La Rola," in the Bronx, New York. Joint Ltr. at 1-2. The Agreement allocates $11,634

to plaintiff, and the remaining $6,366 to plaintiffs counsel, of which $549 is reimbursement for

counsel ' s costs and $5,817 (one-third of the net settlement amount, after deduction of costs) will
            Case 1:17-cv-07899-BCM Document 43 Filed 04/09/19 Page 2 of 6



be paid to counsel as an attorney ' s fee. Ag.   ,r 3(a)-(c). The settlement consideration is to be paid
at the rate of $500 per month over 36 months. Id.

          In the event defendants default on a payment and fail to cure that default within ten days

after receipt of a written Notice of Default sent by plaintiff, plaintiff will be entitled to file an

Affidavit of Confession of Judgment (Affidavit of Confession), pre-signed by individual defendant

Feliz on behalf of himself and corporate defendant La Rola, in the amount of $54,000 - a sum

chosen because it is "a multiplier bv three of the total settlement amount. " Ag. ,r 6 & Ex. B; Joint

Ltr. at 3. In addition, plaintiff will be entitled to file the Affidavit of Confession ifhe delivers three

notices of default in any one year ( even if the first two are cured). Ag. ,r 6. Contemporaneously

with filing the Affidavit of Confession, plaintiff must file a Partial Satisfaction of Judgment

"crediting Defendants with any payments made to Plaintiff under this Agreement. " Id.

          The Agreement includes mutual releases, in which plaintiff releases defendants from any

wage and hour claims he may have, including claims under the FLSA and NYLL, and defendants

release plaintiff from "any and all claims which Defendants have or may have against Plaintiff

arising from or relating to Plaintiffs employment with Defendants or separation therefrom." Ag.

,r,r 9-10. The Agreement also contains a mutual non-disparagement provision, which prohibits the
parties from making statements that "reflect adversely" on an opposing party, but expressly

permits plaintiff to make "accurate statements" concerning either this action or the Agreement.

Ag. ,r 11 . There is no confidentiality clause. The Agreement is governed by New York law. Id.

,r 13 . It is   signed by the parties, with individual defendant Feliz signing twice: once on his own

behalf and once as the Principal of La Rola. Id. at p. 10. 1




1
 After initially appearing pro se, Feliz obtained limited-scope representation by a volunteer attor-
ney through the New York Legal Assistance Group. (Dkt. No. 28 .) Pro bona counsel ably assisted
                                                    2
         Case 1:17-cv-07899-BCM Document 43 Filed 04/09/19 Page 3 of 6



                               The Confessed Judgment Provision

       The Court notes that ,i 6 of the Agreement, summarized above, could under certain

circumstances permit the plaintiff to obtain a confessed judgment in a sum wildly disproportionate

to the amount of any remaining unpaid settlement consideration. For example, if defendants timely

pay the first 33 installments, in the aggregate amount of $16,500, but miss the last three payments,

in the aggregate amount of $1500, and fail to cure, plaintiff would be entitled to file the Affidavit

of Confession in the amount of $54,000 (three times the total settlement consideration), "plus

interest from October 13, 2017" (Ag. Ex. B, ,i 7), offset only by a Partial Satisfaction of Judgment

in the amount of $16,500 (the actual dollars paid to date). Ag. ,i 6. Plaintiff would thereby be

entitled to recover the net sum of $37,500 ($54,000 minus $16,500), plus interest from October

13, 2017 , which would be more than 25 times the actual unpaid settlement consideration. Id. In

addition, plaintiff would be entitled to his "reasonable attorneys' fees and costs" incurred to obtain

and enforce the confessed judgment. Id.

       The purpose of the judicial review process mandated by Cheeks "is to ensure 'that the

agreement is fair and reasonable to the plaintiff."' Cabrera v. CBS Corp., 2019 WL 502131, at *4

(S.D.N.Y. Feb. 8, 2019) (quotingSeckv. DipnaRx, Inc., 2017 WL 1906887, at *3 (S.D.N.Y. May

8, 2017)) (emphasis added). See also Cheeks, 796 F.3d at 207 (the FLSA is a "uniquely protective

statute" designed "to prevent abuses by unscrupulous employers, and remedy the disparate

bargaining power between employers and employees"). Therefore, the potential unfairness of the

confessed judgment provisions to the defendants (particularly if those provisions are invoked late

in the installment payment schedule, which is when the disproportion between the amount of the




Feliz during the January 23, 2019 settlement conference and thereafter, and signed the February
2 7, 2019 joint letter on his behalf.
                                                  3
        Case 1:17-cv-07899-BCM Document 43 Filed 04/09/19 Page 4 of 6



default and the amount of the judgment would be the greatest) is not a barrier to judicial approval

of the Agreement under Cheeks and its progeny.

       The Court must consider, however, whether that same potential unfairness could result in

the invalidation of the confessed judgment provision under 1 14 of the Agreement (which permits

a court of competent jurisdiction reform or discard any part of the settlement contract declared to

be "illegal or invalid," without affecting the validity of the remaining provisions), and, if so,

whether the resulting Agreement would be unfair to the plaintiff.

       Under New York law, a liquidated damages provision "which requires, in the event of

contractual breach, the payment of a sum of money grossly disproportionate to the amount of

actual damages provides for penalty and is unenforceable." Truck Rent-A-Ctr., Inc. v. Puritan

Farms 2nd, Inc., 41 N.Y.2d 420,424,361 N.E.2d 1015, 1018 (1977) (collecting cases).

       The rule is now well established. A contractual provision fixing damages in the
       event of breach will be sustained if the amount liquidated bears a reasonable
       proportion to the probable loss and the amount of actual loss is incapable or difficult
       of precise estimation. If, however, the amount fixed is plainly or grossly
       disproportionate to the probable loss, the provision calls for a penalty and will not
       be enforced.

Id., 41 N.Y.2d at 425,361 N.E.2d at 1018 (citations omitted). Thus, while liquidated damages are

not "transformed into a penalty" merely because they are intended in part to "incentivize" the

counterparty to honor his contractual obligations, such damages must not be "grossly out of scale

with foreseeable losses." Bates Advert. USA, Inc. v. 498 Seventh, LLC, 7 N. Y.3d 115, 120, 850

N.E.2d 1137, 1140 (2006).

       This principle has frequently been applied to settlement agreements. See, e.g., Quaker Oats

Co. v. Reilly, 274 A.D.2d 565, 566, 711 N.Y.S.2d 498, 500 (2d Dep't 2000) (holding that a

provision increasing the balance on a $355,000 note executed in settlement of a federal civil

lawsuit by an additional $125,000 in case of nonpayment was "an unenforceable penalty because


                                                 4
         Case 1:17-cv-07899-BCM Document 43 Filed 04/09/19 Page 5 of 6



its purpose was to secure performance by threat of a large payment rather than to provide a

reasonable assessment of probable damages," notwithstanding that "plaintiff might have recovered

much more had it continued with its Federal action"); Zervakis v. Kyreakedes, 257 A.D.2d 619,

620, 684 N. Y.S.2d 291, 292 (2d Dep't 1999) (where defendant paid $36,000 of the $40,000

settlement consideration, but failed to make the last payment of $4000 on time, plaintiff could not

enforce a confessed judgment in the amount of $100,000, less the $36,000 already paid, because

the net recovery of $64,000 would be "so disproportionate to the actual damages caused by the

delay in payment that it constitutes an unenforceable penalty"); cf ABCO Refrigeration Supply

Corp. v. Designs by Keiser Corp., 239 A.D.2d 165, 165, 657 N.Y.S.2d 638, 639 (1st Dep't 1997)

(where defendants failed to make the.first installment payment under a $20,000 settlement reached

in open court, plaintiff was entitled to enforce a confessed judgment in the amount of $37,000,

which was "virtually identical to its original claim" in the underlying litigation).

       As illustrated by the cases cited above, challenges to liquidated damages provisions in

settlement agreements depend on multiple factors, including the degree of disproportion between

the alleged penalty and the amount owed at the time the remedy is invoked. For this reason, among

others, I cannot determine in advance whether      ~   6 of the Agreement will or will not be found

"illegal or invalid" in a hypothetical challenge during enforcement proceedings in this action.

       I can and do find, however, that even if plaintiff is unable to enforce         ~   6 fully, the

Agreement will not thereby be rendered unfair to him. The purpose of~ 6 is not to confer a $54,000

windfall on plaintiff; it is to reduce the risk that that he is unable to collect the $18,000 that he

agreed to accept in settlement. Even if~ 6 were stricken entirely, plaintiff would still have a

contractual right to that $18,000, and a variety of remedies available to him in the event of a breach

by defendants. Moreover, the parties expressly gave any court of competent jurisdiction the ability



                                                  5
        Case 1:17-cv-07899-BCM Document 43 Filed 04/09/19 Page 6 of 6



to "blue-pencil" a provision found to be invalid or illegal; that it, to "conform[]" it "to a valid

provision most closely approximating the intent of the invalid provision." Ag., 14. Thus, the court

presiding over the parties' dispute at the time of any challenge to, 6 (or any resulting judgment)

would likely have options other than enforcing the confession of judgment provisions as written,

on the one hand, or striking them entirely, on the other.

                                            Conclusion

       After careful review, including consideration of the issues raised by, 6, I find that both the

economic and the non-economic terms of the Agreement are fair and reasonable to plaintiff. I

further find, based in part on the Court's supervision of some of the settlement negotiations, that

plaintiff was represented by competent counsel who negotiated the Agreement with defendants

vigorously and at arms ' length.

       For these reasons, it is hereby ORDERED that this action is DISMISSED with prejudice

and without costs. At the parties' request (see Ag. , 21 ), the Court will retain jurisdiction for the

limited purpose of enforcing the Agreement, if necessary.

       The Clerk of the Court is directed to close the case.

Dated: New York, New York
       April 9, 2019
                                               SO ORDERED.




                                               United States Magistrate Judge




                                                  6
